DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 9, 2021 has been entered.
 	Claims 1, 6, 9, 10, 15, and 19-22 are pending and under examination.  

Response to Arguments
3.	Applicant’s arguments filed on April 9, 2021 have been fully considered.
	Rejection of claims 1, 6, 9, 10, 15, 19, 20, and 22 under 35 U.S.C. 103 as being unpatentable over Hoser in view of Euler and Mokkapati
	This rejection has been modified in view of the amendments to independent claims 1, 6, and 15, which require the strand invasion oligonucleotide in option (iv) to consist of SEQ ID NO: 25. As discussed in the last Office action, the use of such an oligonucleotide is novel and unobvious.
Applicant’s arguments apply to the modified rejection. They have been fully considered, but they were not persuasive for the reasons discussed below. 
Argument: 
	Applicant first argues that the cited references fail to teach or suggest the particular oligonucleotides required by the claims (Remarks, page 11). More specifically, Applicant argues that none of the cited references discloses the particular primers and strand invasion oligonucleotides recited in the claims (Remarks, page 12). Instead, Applicant argues, Mokkapati only identifies large influenza A genes that may serve as amplification targets, thereby only suggesting an infinitely large number of possible primer sequences (Remarks, page 12). Applicant also argues that the claimed combinations of oligonucleotides offer unexpectedly high detection sensitivity, and Mokkapati provides no guidance as to which of the many possible primer pairs that can be designed from known influenza genes may offer the same advantageous property (Remarks, page 12). Applicant further argues that the particular features of the claimed sequences cannot be inferred from the teachings of the cited references (Remarks, page 13, last paragraph – page 14, first paragraph).
	Response:
	In response, Applicant’s argument was persuasive with respect to the particular combination of oligonucleotides recited in option (iv) of independent claims 1, 6, and 15. As noted above, option (iv) in each claim has been amended to require the use of strand invasion oligonucleotide consisting of SEQ ID NO: 25, and the prior art fails to teach or suggest such an oligonucleotide. 
	Applicant’s argument was also persuasive with respect to options (iii) and (vii) in each of claims 1, 6, and 15. Option (iii) requires the strand invasion oligonucleotide to comprise SEQ ID NO: 19 or a variant thereof, and option (vii) requires the strand invasion oligonucleotide to comprise SEQ ID NO: 39 or a variant thereof. Each of these oligonucleotides contains a 5’-
	Applicant’s argument with respect to the teachings of Mokkapati was not persuasive, however. First, as discussed in greater detail in the modified rejection below, the ordinary artisan would have had sufficient motivation and a reasonable expectation of success in designing primers and strand invasion oligonucleotides that satisfy the requirements of options (i), (ii), (v), (vi), and (viii) in view of the general guidance as to primer design and target nucleic acid selection in Mokkapati (see, e.g., page 24) and the guidance from Hoser (see, e.g., pages 6-10) concerning primer and strand invasion oligonucleotide design for the highly sensitive SIBA method upon with the instant claims are based. 
Second, SEQ ID NO: 8 of Mokkapati, which is described as an amplicon produced from the Influenza PB2 gene (see, e.g., Table A on page 24) targets a region of the PB2 gene (nucleotides 3083-3150 of SEQ ID NO: 1 of Mokkapati) that overlaps with the region targeted by the instant SEQ ID NOs: 2-4, 12-14, 27-29, and 32-34.1 See also Table A on page 24, where the primer of SEQ ID NO: 17 overlaps with the primers of the instant SEQ ID NOs: 3, 12, 27, and 32, and the primer of SEQ ID NO: 18 overlaps with the primers of the instant SEQ ID NOs: 2, 13, 28, and 33. Thus, Mokkapati does, in fact, identify the region targeted by the claimed PB2-targeting primers in options (i), (ii), (v), and (vi) as a region useful for primer design. The 
	Lastly, as to sensitivity of the claimed primers, as discussed in greater detail below, Applicant’s arguments concerning the results in the specification were not persuasive to overcome the modified rejection. 
	Argument:
Applicant also argues that the particular combinations of oligonucleotides recited in the claims allow very sensitive detection of Influenza A via isothermal amplification (Remarks, pages 11-12). Applicant points to Examples 3-5 and Figures 3-8 to support this argument (Remarks, page 12). 
Applicant also argues, in response to the comments presented in the last Office action concerning these results, that the comparison with RT-PCR on pages 31-32 of the specification is, in fact, an appropriate comparison for establishing the presence of unexpected results (Remarks, page 13). Here, Applicant argues that the same primers generated a product with RT-SIBA, but not for RT-PCR. Applicant also argues that Hoser is not an appropriate comparison because that reference discloses SIBA for amplifying a DNA target nucleic acid rather than a RT-SIBA method capable of amplifying RNA (Remarks, page 13).
Response:
Applicant’s arguments regarding the sensitivity of the claimed combinations of oligonucleotides were not persuasive. First, the evidence in Examples 3-5 and Figures 3-8 is insufficient to overcome the modified rejection for the reasons set forth previously. Briefly, the 
In response to Applicant’s argument regarding the comparison between RT-SIBA and RT-PCR on page 32 of the specification, the examiner agrees that the same pair of primers (SEQ ID NOs: 2 and 3) resulted in more sensitive detection when used in RT-SIBA compared to RT-PCR. The problem, though, is that the prior art of Hoser teaches that SIBA offers much better sensitivity compared to conventional isothermal amplification methods due to the use of a strand invasion oligonucleotide (IO) (see, e.g., the abstract and page 2, last paragraph – page 4, first paragraph). This benefit of improved sensitivity would be reasonably expected to occur in the DNA detection SIBA assay of Hoser and an RT-SIBA assay since the strand invasion oligonucleotide binds double-stranded nucleic acids to facilitate sensitive target-specific amplification. See Hoser at Figure 1. Accordingly, in view of the teachings of Hoser, it is not, in fact, clear that the RT-SIBA assay described in the specification of the instant application is unexpectedly sensitive compared to RT-PCR. 
Argument: 
Applicant also argues that Hoser fails to provide sufficient guidance to render the claimed methods obvious (Remarks, page 13). More specifically, Applicant argues in this portion of the response that Hoser fails to describe how to apply SIBA to the amplification of RNA sequences (e.g., RNA sequences from influenza A).
Response:
Applicant’s arguments regarding Hoser were not persuasive at least because they fail to account for the teachings of the other cited references—Euler and Mokkapati. The examiner agrees that Hoser does not discuss RNA amplification, but the teachings of the reference do indicate that the disclosed method is generally applicable. In other words, there is nothing in Hoser to suggest that the disclosed SIBA assay, which is designed for DNA detection, cannot be adapted to detect RNA targets (e.g., the influenza A genes suggested by Mokkapati) in a manner analogous to that in which Euler describes adapting recombinase polymerase amplification (RPA), an isothermal amplification method that, like SIBA, uses recombinase activity to amplify DNA targets, to an RT-RPA method capable of being used to detect RNA targets. Therefore, Hoser, when considered in view of the other references, provides more than sufficient guidance.  

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
	More specifically, the Incorporation by Reference paragraph filed on August 27, 2020 does not include the date of creation of the ASCII text file. This paragraph also lists the file size in kilobytes rather than bites. See items 1(a)(ii) and 1(a)(iii) above.

Required response – Applicant must provide:
	An amendment to the specification in which the Incorporation by Reference paragraph is modified to include the creation date of the ASCII text file and its size in bytes rather than kilobytes.
Specification
5.	The use of the term SYBR, which is a trade name or a mark used in commerce, has been noted in this application. See, e.g., pages 4-5 and 29. This term and any other trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term(s) should be capitalized wherever it/they appear(s) or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term(s).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
6.	Claim 6 is objected to because of the following informalities. Replacing “an influenza virus” in line 7 with “an influenza A virus” is suggested to improve internal consistency in the claim.
	

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

9.	Claims 1, 6, 9, 10, 15, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoser et al. (PLoS ONE 2014; 9: e112656 + Supplementary Table 1) in view of Euler et al. (Journal of Clinical Virology 2012; 54: 308-312) and Mokkapati et al. (US 2017/0275712 A1).2
	These claims are drawn to a method for detecting the presence of a nucleic acid from influenza A in a sample. The method comprises amplification using an upstream primer, a downstream primer, and a strand invasion oligonucleotide.
	Regarding claims 1, 6, 9, and 15, Hoser teaches a method for detecting a target nucleic acid sequence in a sample that comprises contacting the sample with a DNA polymerase, a recombinase, an upstream primer, a downstream primer, and a strand invasion oligonucleotide under conditions that promote amplification of the target nucleic acid sequence (see, e.g., page 2, last paragraph – page 3; see also page 5 and Figure 1). As can be seen in Figure 1, each of the primers and the strand invasion oligonucleotide contains a target-complementary portion. Hoser also teaches that the strand invasion oligonucleotide binds to a duplex of the target nucleic acid and renders it single-stranded, thereby allowing binding of the primers (see Figure 1 as well as page 2, last paragraph – page 3). 

Regarding claim 19, Hoser teaches that the strand invasion oligonucleotide may contain modified nucleotides in its 3’ region (see, e.g., Figure 1, where the green portion of the strand invasion oligonucleotide contains 2’-O-methyl RNA).
Regarding claim 22, Hoser discloses strand invasion oligonucleotides in which the 5’-terminal region consists essentially of cytosine (see, e.g., the SB NHOM IO & the SM-IO on pages 4-5 of Supplementary Table 1).
	Hoser does not meet all of the requirements of the rejected claims because the reference does not teach that the method is used to amplify a target nucleic acid from an influenza virus. As a result, the reference fails to disclose any of the recited options for the primers and strand invasion oligonucleotide recited in independent claims 1, 6, and 15. Hoser additionally does not teach that the reaction mixture containing the primers, strand invasion oligonucleotide and enzymes also contains a reverse transcriptase. This is required by independent claims 1 and 15.
	Euler, though, describes using a reverse transcription-recombinase polymerase amplification (RT-RPA) reaction to amplify a target nucleic acid from a virus that, like Influenza A, has an RNA genome (abstract and pages 308-309). The RT-RPA method described in Euler is similar to the amplification method of Hoser in that it is also an isothermal method that uses the activity of a recombinase and DNA polymerase for amplification (pages 308-309). As well, Euler describes conducting the reverse transcription and amplification reactions in a single reaction mixture comprising recombinase, DNA polymerase, and primers (page 309, column 1). 

Mokkapati additionally identifies the PA and PB2 genes of influenza A (SEQ ID NOs: 2 and 1, respectively) as suitable amplification targets (paras. 8-10 and 14) and further discloses a suitable PB2 amplicon—SEQ ID NO: 8 in para. 27—that targets essentially the same region targeted by the PB2-targeting primers recited in options (i), (ii), (v), and (vi) in claims 1, 6, and 15. More specifically, nucleotides 3083-3150 of SEQ ID NO: 1 of Mokkapati overlap with the region targeted by the instant SEQ ID NOs: 2-4, 12-14, 27-29, and 32-34. As well, as can be seen in Table A on page 24 of Mokkapati, the PB2-targeting primer of SEQ ID NO: 17 overlaps with the primers of the instant SEQ ID NOs: 3, 12, 27, and 32, and the primer of SEQ ID NO: 18 overlaps with the primers of the instant SEQ ID NOs: 2, 13, 28, and 33. 
Further regarding claims 1, 6, and 15 and also regarding claim 20, the instant SEQ ID NOs: 2-4 target nucleotides 3149-3099 of SEQ ID NO: 1 of Mokkapati, with the instant SEQ ID NOs: 2 and 4 containing one mismatch relative to the Mokkapati sequence and the instant SEQ ID NO: 3 containing no mismatches relative to SEQ ID NO: 1 of Mokkapati. The instant SEQ NOs: 12-14 target nucleotides 3079-3147 of SEQ ID NO: 1 of Mokkapati, and each of SEQ ID NOs: 12-14 contains a mismatch relative to SEQ ID NO: 1 of Mokkapati. The instant SEQ ID NOs: 27-29 target nucleotides 3070-3138 of SEQ ID NO: 1 of Mokkapati, and each of SEQ ID NOs: 27-29 contains a mismatch relative to SEQ ID NO: 1 of Mokkapati. The instant SEQ ID NOs: 32-34 target nucleotides 3073-3139 of SEQ ID NO: 1 of Mokkapati, and each of SEQ ID 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to use the method of Hoser to amplify and detect a target nucleic acid from an influenza virus (e.g., in a sample obtained from a subject suspected of having an influenza A infection). In particular, the ordinary artisan practicing the method of Hoser would have been motivated to use that method to amplify other clinically relevant or otherwise useful target nucleic acids, recognizing that doing so would increase the number of useful applications of the method. And, the ordinary artisan would have been especially motivated to select a target nucleic acid from Influenza A since Mokkapati described the desirability of using amplification, such as an isothermal amplification method, to detect nucleic acids from this virus and also disclosed suitable target nucleic acids from Influenza A. This, in combination with the fact that Euler describes how to use a similar isothermal amplification method, RT-RPA, to amplify a target nucleic acid from a virus that, like influenza, has an RNA genome, would have provided the ordinary artisan with a reasonable expectation of success. 
	It also would have been prima facie obvious to conduct the reverse transcription and amplification steps in the method suggested by the references in a single reaction mixture containing a reverse transcriptase, a recombinase, a DNA polymerase, the primers, and a strand invasion oligonucleotide. The ordinary artisan would have been motivated to do so since he/she would have recognized that doing so would be more efficient and also reduce contamination opportunities by decreasing the number of sample handling steps. Euler provides a reasonable 
It additionally would have prima facie obvious to design the combinations of primers and strand invasion oligonucleotide that meet the options set forth in (i), (ii), (v), (vi), and (viii) in each of claims 1, 6, and 15 as well as the length and sequence identity requirements in the concluding clause of those claims. Mokkapati provides motivation to amplify any desired portion of the influenza A PB2 or PA genes in paras. 8-10 and 14 and, as discussed above, the reference further discloses a suitable PB2 amplicon—SEQ ID NO: 8 in para. 27—that targets essentially the same region targeted by the PB2-targeting primers recited in options (i), (ii), (v), and (vi) in claims 1, 6, and 15. As well, as discussed in greater detail above, the nucleotide sequences of the PB2 and PA genes disclosed in Mokkapati contain variants of the claimed strand invasion oligonucleotides as well as either the claimed primers or variants thereof. The ordinary artisan also would have been able to use the guidance on pages 6-10 of Hoser concerning the length and sequence characteristics of primers and strand invasion oligonucleotides useful for SIBA in combination with the guidance on, for example, page 24 of Mokkapati concerning selection of a useful amplification target in an Influenza A gene to design the claimed combinations of primers and strand invasion oligonucleotides. Thus, the teachings of Mokkapati in combination with the guidance provided by Hoser on pages 6-10 concerning the design of primers and strand invasion oligonucleotides for SIBA would have provided the ordinary artisan with motivation and a reasonable expectation of success in arriving at the primer/strand invasion oligonucleotide combinations recited in options (i), (ii), (v), (vi), and (viii) of claims 1, 6, and 15. 
prima facie obvious. 
Lastly, the cited references also render obvious the method of claim 20. This claim depends from claim 1 and further limits the structural features of variant primers (if used) and a variant strand invasion oligonucleotide (if used). As discussed above, the cited references suggest the use of primers that contain either zero or one mismatch relative to the sequences recited in the claims as well as strand invasion oligonucleotides that contain 1-3 mismatches relative to one of the claimed sequences. Thus, the references also suggest primers and strand invasion oligonucleotides that meet the requirements of claim 20. 
As well, as noted previously, Hoser provides motivation to include 1-4 mismatches in the target-binding portion of the strand invasion oligonucleotide by teaching that such mismatches, when appropriately positioned, can allow one to detect closely related target nucleic acids (page 12). The ordinary artisan would have recognized that, given the sequence variability of Influenza A noted by Mokkapati in para. 5, such mismatches could be helpful. The ordinary artisan would have had a reasonable expectation of success in designing such an oligonucleotide since Hoser provides guidance as to placement of the mismatches (page 12).
In view of the foregoing, claims 1, 6, 9, 10, 15, 19, 20, and 22 are prima facie obvious.

	Allowable Subject Matter
10.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 1, 6, and 15 also contain allowable subject matter because use of a strand invasion oligonucleotide comprising SEQ ID NO: 19 as recited in option (iii), the use of a strand invasion oligonucleotide consisting of SEQ ID NO: 25 as recited in option (iv), and the use of a strand invasion oligonucleotide comprising  SEQ ID NO: 39 as recited in option (vii) is novel and unobvious. SEQ ID NO: 25 is novel and unobvious for the reasons discussed above and in the last Office action. The strand invasion oligonucleotides of SEQ ID NOs: 19 and 39 contain a 5’-terminal sequence that is fourteen nucleotides in length and not complementary to the target nucleic acid (the influenza A PA gene). This 5’-terminal sequence is the same as that contained in SEQ ID NOs: 20 and 40. Accordingly, a strand invasion oligonucleotide consisting of or comprising SEQ ID NO: 19 or SEQ ID NO: 39 is also novel and unobvious for the reasons set forth in the last Office action with respect to SEQ ID NOs: 20 and 40.

	Conclusion
11.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1The instant SEQ ID NOs: 2-4 target nucleotides 3149-3099 of SEQ ID NO: 1 of Mokkapati. The instant SEQ NOs: 12-14 target nucleotides 3079-3147 of SEQ ID NO: 1 of Mokkapati. The instant SEQ ID NOs: 27-29 target nucleotides 3070-3138 of SEQ ID NO: 1 of Mokkapati. The instant SEQ ID NOs: 32-34 target nucleotides 3073-3139 of SEQ ID NO: 1 of Mokkapati.
        2 Each of these references was cited in the last Office action.